     Case 2:19-cv-00589-JAD-BNW Document 11 Filed 05/03/19 Page 1 of 3



 1 BRANDON L. PHILLIPS, ESQ.
   Nevada Bar No. 12264
 2 1455 E. Tropicana Avenue, Suite 7750
   Las Vegas, Nevada 89119
 3 702-795-0097, 702-795-0098 fax
   blp@abetterlegalpractice.com
 4 Attorney for Plaintiff

 5
                             UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF NEVADA
 7

 8
     CHARLANN KAHALEWAI-REYES,                   CASE 2:19-CV-00589-JAD-PAL
                                                                        BNW
 9
                               Plaintiff,        STIPULATION AND PROPOSED
                                                                  ORDER     ORDER
10                                               TO EXTEND TIME FOR PLAINITIFF TO
                   vs.                           FILE AN OPPOSITION TO
11                                               DEFENDANTS’ MOTION TO DISMISS
   CEMEX NEVADA, LLC a Foreign limited
12 liability company; CEMEX,
   MANAGEMENT COMPANY, LLC. a
13 Foreign limited liability company; CEMEX
   CONSTRUCTION MATERIALS PACIFIC,                            ECF No. 11
14 LLC, a Foreign limited liability company;
   CEMEX CONSTRUCTION MATERIALS
15 SOUTH, LLC a Foreign limited liability
   company; JAMES LEUTH, an individual;
16 CINDY ARBOGAST, an individual;
   CHRISTOPHER HILL, an individual;
17 STEWART MATE, an individual;
   ROBERTO MUNOZ, an individual; and
18 DOES I-X inclusive; and ROES I-X,
   inclusive.
19
                                 Defendants.
20

21         Plaintiff, Charlann Kahalewai-Reyes, by and through her undersigned counsel of
22 record, Brandon L. Phillips, Esq., of BRANDON L. PHILLIPS, ATTORNEY AT LAW,

23 PLLC, Defendant CEMEX NEVADA, LLC, CEMEX MANAGEMENT COMPANY, LLC,

24 CEMEX CONSTURCTION MATERIALS PACIFICI, LLC, CEMEX CONSTRUCTION

25 MATERIALS SOUTH, LLC (collectively, “Cemex”), Cindy Arbogast, Christopher Hill, by

26 and through its undersigned counsel of record, of JACKON LEWIS, P.C., specifically Lisa

27 A. McClane, Esq., hereby stipulate and agree the discovery deadlines in this matter shall

28 be extended as follows:
     Case 2:19-cv-00589-JAD-BNW Document 11 Filed 05/03/19 Page 2 of 3



 1                               FACTS AND PROCEDURAL HISTORY

 2         This case arises from Plaintiff’s Complaint for certain alleged misconduct during

 3 her employment with the Defendants and their named agents. On April, 12, 2019,

 4 Defendants’ filed a Motion to Dismiss the Amended the Complaint. This Court set

 5 Plaintiff’s Opposition for a due date of April 26, 2019. Plaintiff has requested a brief

 6 extension to filing an Opposition for one week, until May 3, 2019. The Court granted that

 7 extension. However, the Parties have agreed to one additional continuance until May 6,

 8 2019. This is the last and final extension allowable, as agreed.

 9                       REASONS FOR EXTENSION REQUEST

10         Plaintiff has requested the continuance of filing the Opposition in good faith, due to

11 current schedule conflicts that made filing the Opposition in a timely manner difficult. As

12 this case is in its infancy there will be no harm to the case or delay in litigating the matter

13 should the Court grant the Motion.

14         The parties have entered into this stipulation, and request approval from this Court
15 to do so.

16 SUBMITTED BY THE FOLLOWING COUNSEL OF RECORD:

17 Dated: May 3, 2019                            Dated: May 3, 2019

18 BRANDON L. PHILLIPS, ATTORNEY                 JACKSON LEWIS P.C.
   AT LAW, PLLC
19

20                                               /s/ Lisa A. McClane
   /s/ Brandon L. Phillips
21 Brandon L. Phillips, Esq.                     Lisa A. McClane
   Nevada Bar No. 12264                          Nevada Bar No. 10139
22 1455 E. Tropicana Ave., Ste. 750              3800 Howard Hughes Parkway, Suite 600
   Las Vegas, NV 89119                           Las Vegas, Nevada 89169
23 Attorneys for Plaintiff                       Attorneys for Defendants
24                                       ORDER
25
        Based on the parties' stipulation [ECF No. 11] and good cause appearing, IT IS SO
26 MAGISTRATE
   ORDERED. The JUDGE
                  response [ECF No. 12] is deemed timely. y.
27                                                _________________________________
                                                            ____
                                                               _ __________
                                                                         ____ ____ __
                                                                                    _ _
                                                  U.S. District
                                                             ct Ju
                                                                JJudge
                                                                  uddgge Jennif
                                                                         Jennifer
                                                                              iiffer A
                                                                                     A.. Dorsey
28                                                Dated: May 1414, 2019


                                                  2
